Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    RESPONSE TO AMENDMENT
Based on Applicants’ amendment, filed on 2/18/2021, see page 2 through page 11, of remark, with respect to amended claims 1, 7, 10-11, 15-17 and 20, have been fully considered but they are moot in view of the new ground (s) of rejection as necessitated by applicant’s amendment is made in view of Knorr et al (U.S. Pub No: 2020/0051267 A1). 

           Contrary to the applicant’s assertion, as he traverses, regarding limitations of amended claims, that Wang does not teach or suggest the limitations of amended claims “receiving one or more second images of the user based on a distance between the face and the sensing device”.

           Examiner respectfully wants to point out, that Wang discloses (see abstract, also page 11, paragraphs, [0151-0153] a method for determining a facial pose angle include: at a device having one or more processors and memory: while displaying a graphical user interface on a display device, capturing a first image of a human face in front of the display device; obtaining respective coordinates of a predefined set of facial feature points of the human face in the first image, wherein the predefined set of facial feature points includes an odd number of facial feature points, including at least a first pair of symmetrical facial feature points (e.g., C', D' in FIG. 2B), a second pair of symmetrical facial feature points (e.g., E', F' in FIG. 2B), and a first single facial feature point (e.g., N' in FIG. 2B), and wherein the predefined set of facial feature points are not coplanar; calculating one or more predefined key values (e.g., first ratio, second ratio, third ratio, line segments, distances, etc.) based on the respective coordinates of the predefined set of facial feature points of the human face in the first image; querying a pre-established correspondence table using the one or more predefined key values that have been 
           Also paragraph, [0153] calculating the one or more predefined key values based on the respective coordinates of the predefined set of facial feature points of the human face in the first image includes: determining a point of projection (e.g., M') from the first single facial point (e.g., N') to a line connecting a first mid-point (e.g., A') of the first pair of symmetrical facial feature points (e.g., C' and D') and a second mid-point (e.g., B') of the second pair of symmetrical facial feature points (e.g., E' and F'); calculating a first distance (e.g., distance A'M') between the point of projection and the first mid-point of the first pair of symmetrical facial feature points; calculating a second distance (e.g., distance B'M') between the point of projection and the second mid-point of the second pair of symmetrical facial feature points; calculating a first ratio (e.g., A'M'/B'M') between the first distance and the second distance; and using the first ratio between the first distance and the second distance as a first predefined key value to query the pre-established correspondence table to obtain a facial pitch angle of the human face in the first image. 
             But does not explicitly state “based on a distance between the face and the sensing device”.
           On the other hand “Knorr”, in the same field of determining the distance of the real object and position of camera (see page 9, paragraph, [0135] it is a commonly known problem that approaches to determine the structure of a real object based on a set of images captured by a monocular capture apparatus result in a reconstruction of the spatial (or geometrical) structure 
           Also page 10, paragraph, [0151] because the user U1 does not change his/her size between FIG. 2a and FIG. 2b, the corresponding images I(F1) and I(F2) are different from images I(F3) and I(F4), respectively. The position of the face differs more between I (F1) and I (F2) than between I (F3) and I (F4) which is indicative of that the motion between the cameras W1 and W2 is larger than that between W3 and W4. We now assume that at least one spatial property for at least one facial fiducial of the user's face is given at absolute scale, e.g. the interpapillary distance is known to be 63 millimeters (the eye distance 63 mm is known in a generic face model). And we assume that this fiducial, e.g. the eye center position, can be automatically localized in the images I (F1) and I (F2) by means of a face or eye detection algorithm. It is also possible to use other facial points, such as one or more of: positions (of corners, centers or bounding areas), size, shape, outlines, regions, scale, ratios and distances between and the appearance of left and right eyes (pupil, iris, cornea, sclera, inner can thus, outer can thus, center, upper and lower eyelids, eyelashes, . . . ), nasal bridge, nose (Tip, dorsum, alae, nostril, columellate, . . . ), philtrum, lips, left and right ears, left and right eye brows, teeth, left and right cheek, jaw, neck, laryngeal prominence. Then the distance between the position of 
           Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Wang invention according to the teaching of Knorr because to combine the determining facial pose angle and facial feature points, that is taught by Wang with the further procedure taught by Knorr that uses images of a face and feature points co-ordinates based on the distance between the face and the camera (sensing device) for an improved method of determining head pose and orientation, which can be implemented in an imaging system.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1, 3, 5, 7, 11 and 13-20, limitation as in the phrase “the sensing device”, (non-structural term) followed by a functional language has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 

DETAILED ACTION
Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 1-8, 10-14 and 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang (Pub. No.: U.S. 2018/0225842 A1) in view of Knorr et al (U.S. Pub No: 2020/0051267 A1). 
           Regarding claim 1, Wang discloses a method of determining a head pose of a user by a 
           identifying a plurality of points in the image corresponding to respective features of the detected face, the plurality of points including at least a first point corresponding to a location of a first facial feature (see pages 1-2, paragraphs, [0011-0016] obtaining first location information of preset multiple facial feature points in a to-be-determined face image, a quantity of the multiple facial feature points being an odd number (e.g., 5, 7, etc.), the multiple facial feature 
           and determining a position of the face relative to the sensing device based at least in part on a distance between the first point in the image and one or more of the remaining points (see pages 1-2, paragraphs, [0011-0016] obtaining first location information of preset multiple facial feature points in a to-be-determined face image, a quantity of the multiple facial feature points being an odd number (e.g., 5, 7, etc.), the multiple facial feature points including multiple pairs of symmetrical facial feature points (e.g., a pair of points for inner corners of eyes and a pair of points for outer corners of the mouth) and one first facial feature point (e.g., a single point for the tip of the nose, or a single point for the center point between the eye brows, etc.), and the multiple facial feature points being not coplanar (e.g., the points at the inner corners of the eyes, the points at the outer corners of the mouth, and the point at the tip of the nose are on three different planes); obtaining, according to first location information of facial feature points included in each pair of facial feature points of the multiple pairs of facial feature points, first location information of a symmetrical midpoint of each pair of facial feature points (e.g., the mid-point between the inner corners of the eyes, the mid-point between the outer corners of the mouth); and determining a facial pose angle of the to-be-determined face image according to (e.g., based on respective distances between) the first location information of the symmetrical midpoint of each pair of facial feature points (e.g., the mid-point between the inner corners of the eyes, the mid-point between the outer corners of the mouth) and first location information of the first facial feature point (e.g., the point at the tip of the nose). First, preset multiple pairs of 
           Also page 3, paragraph, [0036] to sum up, according to the method for determining a facial pose angle provided in this embodiment, first, preset multiple pairs of symmetrical facial feature points and one first facial feature point are obtained; according to first location information of facial feature points included in each pair of facial feature points of the multiple pairs of facial feature points, first location information of a symmetrical midpoint of each pair of facial feature points is obtained; and a preset line segment ratio is calculated according to the first location information of the symmetrical midpoint of each pair of facial feature points and first location information of the first facial feature point, a correspondence between the preset line segment ratio and a facial pose angle is queried according to the line segment ratio, and the facial pose angle of the to-be-determined face image is determined. Because the correspondence 
           On the other hand “Knorr”, in the same field of determining the distance of the real object and position of camera (see page 9, paragraph, [0135] it is a commonly known problem that approaches to determine the structure of a real object based on a set of images captured by a monocular capture apparatus result in a reconstruction of the spatial (or geometrical) structure which is up-to-scale. This means the reconstruction uses spatial units for which the scaling factor to absolute spatial units, such as meters, is unknown. In many applications, it is desirable to obtain a reconstruction in absolute units, also referred to as "at absolute scale". For this, the knowledge of at least one distance at absolute scale may be used, either between parts of the real object or “between positions of the camera” relative to the real objects at the time when the respective images for reconstruction were taken. This distance at absolute scale could for example be the eye distance either for a particular human or a generic eye distance or any other spatial property of facial fiducials. When having a capturing apparatus that captures a face and the real object, embodiments disclosed herein use the face to determine a distance at absolute scale. The capturing apparatus can be a single camera or a set of rigidly connected cameras, e.g. such as in a mobile phone. There the front facing camera usually captures the user's face while the back-facing camera captures the real object.
           Also page 10, paragraph, [0151] because the user U1 does not change his/her size between FIG. 2a and FIG. 2b, the corresponding images I(F1) and I(F2) are different from 
           Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Wang invention according to the teaching of Knorr because to combine the determining facial pose angle and facial feature points, that is taught by Wang with the further procedure taught by Knorr that uses images of a face and feature points co-ordinates 
           Regarding claim 2, Wang discloses the method of claim 1, wherein the first facial feature is a nose and the remaining points correspond to locations of a mouth or eyes (see page 3, paragraph, [0039] the preset multiple facial feature points are selected from points that are easily recognized in a face, and a preset facial feature point is located on a contour of a facial organ, and may be a turning point of the contour of the facial organ. For example, a preset feature point may be an inner eye corner, an outer eye corner, a mouth corner, the tail of a brow, the head of a brow, or a nasal tip, both the inner eye corner and the outer eye corner are turning points of a contour of an eye, the mouth corner is a turning point of a contour of a mouth, the tail of the brow and the head of the brow are turning points of a contour of an eyebrow, and the nasal tip is a turning point of a contour of a nose. Some feature points of the preset multiple feature points have a left-right symmetry. For example, two inner eye corners, two outer eye corners, two tails of brows, two heads of the brows, and two mouth corners in a face all have a left-right symmetry. In some embodiments, in order to identify the symmetric feature points in the image, the image is preprocessed to obtain images of multiple regions at different resolution levels. For example, a low resolution version of the image is obtained, and feature extraction is performed on the low resolution version of the image to identify the general areas of the eyes, nose, and mouth. In the low resolution version of the image, the finer features such as the contour of the eyes, the eye brows, the contour of the nose, etc. are blurred, and only generalized regions are identified for each of the facial features. The processing of the low resolution version of the image provides a general guidance of the positions of the facial features, and the fine contours and features in the images are masked to reduce interference with the identification of the facial 
           Regarding claim 3, Wang discloses the method of claim 2, wherein the determining comprises: determining a pitch of the face relative to the sensing device based on a ratio of the distances between the first point and a pair of points associated with the mouth and the eyes (see pages 1-2, paragraphs, [0010-0016] according to a first aspect, the embodiments of the present technology provide a method for determining a facial pose angle (e.g., including the yaw, pitch, and roll angles), including: obtaining first location information of preset multiple facial feature points in a to-be-determined face image, a quantity of the multiple facial feature points being an odd number (e.g., 5, 7, etc.), the multiple facial feature points including multiple pairs of symmetrical facial feature points (e.g., a pair of points for inner corners of eyes and a pair of points for outer corners of the mouth) and one first facial feature point (e.g., a single point for the tip of the nose, or a single point for the center point between the eye brows, etc.), and the multiple facial feature points being not coplanar (e.g., the points at the inner corners of the eyes, the points at the outer corners of the mouth, and the point at the tip of the nose are on three different planes); obtaining, according to first location information of facial feature points included in each pair of facial feature points of the multiple pairs of facial feature points, first location information of a symmetrical midpoint of each pair of facial feature points (e.g., the mid-point between the inner corners of the eyes, the mid-point between the outer corners of the mouth); and determining a facial pose angle of the to-be-determined face image according to (e.g., based on respective distances between) the first location information of the symmetrical 
           Also page 5, paragraphs, [0062-0067] in step 204c: Obtain, according to a first ratio of the length of the first line segment to the length of the second line segment and from a 
           Regarding claim 4, Wang discloses the method of claim 3, wherein determining the pitch comprises: calculating a first midpoint between the location of a left eye and the location of a right eye; calculating a second midpoint between the location of a left portion of the mouth and the location of a right portion of the mouth; and determining the pitch of the face based on a ratio of the distances from the first point to each of the first and second midpoints (see pages 1-2, paragraphs, [0010-0016] according to a first aspect, the embodiments of the present technology provide a method for determining a facial pose angle (e.g., including the yaw, pitch, and roll angles), including: obtaining first location information of preset multiple facial feature points in a to-be-determined face image, a quantity of the multiple facial feature points being an odd number (e.g., 5, 7, etc.), the multiple facial feature points including multiple pairs of symmetrical facial feature points (e.g., a pair of points for inner corners of eyes and a pair of points for outer corners of the mouth) and one first facial feature point (e.g., a single point for the tip of the nose, or a single point for the center point between the eye brows, etc.), and the multiple facial feature points being not coplanar (e.g., the points at the inner corners of the eyes, the points at the outer corners of the mouth, and the point at the tip of the nose are on three different planes); obtaining, according to first location information of facial feature points included in each pair of facial feature points of the multiple pairs of facial feature points, first location information of a symmetrical midpoint of each pair of facial feature points (e.g., the mid-point between the inner corners of the eyes, the mid-point between the outer corners of the mouth); and determining a facial pose angle of the to-be-determined face image according to (e.g., based on respective distances between) the first location information of the symmetrical midpoint of each pair of 
           Also page 3, paragraphs, [0039-43] the preset multiple facial feature points are selected from points that are easily recognized in a face, and a preset facial feature point is located on a 
           Also page 4, paragraphs, [0050-052] therefore, the first location information of the first symmetrical midpoint of the first pair of symmetrical facial feature points is A' (1, 1). In step 
           Finally, page 6, paragraphs, [0086-0089] this step may be: The second ratio of the first vertical distance d to the length the fourth line segment AB is calculated, a pre-established correspondence table between the second ratio and the face lateral rotation angle is queried according to the second ratio (for a process of establishing the correspondence table, refer to subsequent steps 304a to 304b), and a face lateral rotation angle corresponding to a second ratio same as the calculated second ratio is queried from the correspondence table, and the face lateral rotation angle is determined as the face lateral rotation angle of the to-be-determined face image. It should be noted that if the second ratio calculated in this step is not found in all second ratios included in the pre-established correspondence table between the second ratio and the face lateral rotation angle, a second ratio closest to the second ratio calculated in this step is determined from all the second ratios in the correspondence, and then a face lateral rotation angle corresponding to the closest second ratio is used as the face lateral rotation angle corresponding to the second ratio calculated in this step. Additionally, the second ratio closest to the second ratio calculated 
           Regarding claim 5, Wang discloses the method of claim 2, wherein the determining comprises: determining a yaw of the face relative to the sensing device based on a ratio of the distances between the first point and a pair of points associated with the mouth and the eyes (see pages 1-2, paragraphs, [0010-0016] according to a first aspect, the embodiments of the present technology provide a method for determining a facial pose angle (e.g., including the yaw, pitch, and roll angles), including: obtaining first location information of preset multiple facial feature points in a to-be-determined face image, a quantity of the multiple facial feature points being an odd number (e.g., 5, 7, etc.), the multiple facial feature points including multiple pairs of symmetrical facial feature points (e.g., a pair of points for inner corners of eyes and a pair of points for outer corners of the mouth) and one first facial feature point (e.g., a single point for the tip of the nose, or a single point for the center point between the eye brows, etc.), and the multiple facial feature points being not coplanar (e.g., the points at the inner corners of the eyes, the points at the outer corners of the mouth, and the point at the tip of the nose are on three different planes); obtaining, according to first location information of facial feature points 
           Also page 5, paragraphs, [0062-0067] in step 204c: Obtain, according to a first ratio of the length of the first line segment to the length of the second line segment and from a correspondence between the first ratio and a face pitch angle, the face pitch angle of the to-be-determined face image. The first ratio of the length A'N' of the first line segment to the length B'N' of the second line segment is calculated, a pre-established correspondence between the first ratio and the face pitch angle is queried according to the first ratio (for a process of establishing the correspondence, refer to the following steps 302a to 302e), and the face pitch angle corresponding to the calculated first ratio is queried from the correspondence, and the face pitch angle is determined as the face pitch angle of the to-be-determined face image. It should be noted that if the first ratio calculated in this step is not found in all first ratios included in the pre-established correspondence table between the first ratio values and the face pitch angles, a first ratio closest to the first ratio calculated in this step is determined from all the first ratios in the correspondence table, and then a face pitch angle corresponding to the closest first ratio is used as the face pitch angle corresponding to the first ratio calculated in this step. Additionally, the first ratio closest to the first ratio calculated in this step may be determined from all the first ratios in the correspondence by using the following method. Subtraction is performed on each first ratio included in the pre-established correspondence table between the first ratio values and the face pitch angles and the first ratio calculated in this step, to obtain a first ratio difference, then an absolute value operation is performed on each first ratio difference, values obtained after the absolute value operation are compared, to obtain a minimum absolute value, then a first ratio 
           Regarding claim 6, Wang discloses the method of claim 5, wherein determining the yaw comprises: calculating a third midpoint between the location of a left eye and the location of a left portion of the mouth; calculating a fourth midpoint between the location of a right eye and the location of a right portion of the mouth; and determining the yaw of the face based on a ratio of the distances from the first point to each of the third and fourth midpoints (see claims above, also page 6, paragraphs, [0077-0087] in step 205b: Obtain, according to the face pitch angle and from a correspondence between the face pitch angle and a third ratio, the corresponding third ratio. A pre-established correspondence between a third ratio and a face pitch angle is queried according to the face pitch angle determined in step 204 (for a process of establishing the correspondence, refer to subsequent steps 303a to 303f), a third ratio corresponding to a face pitch angle is queried from the correspondence table, the face pitch angle is the face pitch angle determined in step 204, and the third ratio is tagged as e. It should be noted that if the face pitch angle determined in step 204 is not found in all face pitch angles included in the pre-established correspondence table between values of a third ratio and values of a face pitch angle, a face pitch angle closest to the face pitch angle calculated in step 204 is determined from all the face pitch angles, and then a third ratio corresponding to the closest face pitch angle is used as the third ratio corresponding to the face pitch angle. Additionally, the face pitch angle closest to the face 
           Also page 10, paragraphs, [0136-0138] the third location information of the seventh symmetrical midpoint is K (x.sub.18, y.sub.18, z.sub.18) and the third location information of the eighth symmetrical midpoint is L (x.sub.22, y.sub.22, z.sub.22), the length of the ninth line segment KL formed by the seventh symmetrical midpoint K (x.sub.18, y.sub.18, z.sub.18) and the eighth symmetrical midpoint L (x.sub.22, y.sub.22, z.sub.22) is a distance from the point K (x.sub.18, y.sub.18, z.sub.18) to the point L (x.sub.22, y.sub.22, z.sub.22), and is calculated by using a formula for a distance between two points, and specific calculation is shown in the following formula (35). In step 303f: Establish a correspondence between a third ratio of the 
           Finally, page 12, paragraphs, [0156-0157] in some embodiments, the method includes: for the respective image of the three-dimensional test human face at each of the plurality of evenly spaced facial pitch angles: calculating a respective second test distance (e.g., distance A''N'') between a tip of a nose (e.g., N'') and the midpoint (e.g., A'') of the inner corners of the pair of eyes (e.g., C'' and D'') on the three-dimensional test human face represented in the respective image; calculating a respective third test distance (e.g., B''N'') between the tip of the nose (e.g., N'') and the midpoint (e.g., B'') of the outer corners of the mouth (e.g., E'' and F'') on the three-dimensional test human face represented in the respective image; obtaining a respective second test ratio (e.g., A''N''/B''N'') of the respective second test distance and the respective third test distance; adding the respective second test ratio (e.g., A''N''/B''N'') into the pre-established correspondence table as a respective second look-up ratio corresponding to said each facial pitch 
           Regarding claim 7, Wang discloses the method of claim 2, wherein the determining comprises: determining a distance of the face relative to the sensing device as a proportion of the distances between the first point and two or more pairs of points associated the mouth and the eyes (see page 5, paragraphs, [0069-0070] calculate a first vertical distance from the first facial feature point (e.g., the point at the tip of the nose) to a third line segment (e.g., the segment A'B') and a length of the third line segment (e.g., the segment A'B') according to the first location information of the first symmetrical midpoint (e.g., the mid-point between the inner corners of the eyes), the first location information of the second symmetrical midpoint (e.g., the mid-point between the outer corners of the mouth), and the first location information of the first facial feature point (e.g., the tip of the nose). It can be learned from step 202 that, the first location information of the first symmetrical midpoint is A' (x.sub.6, y.sub.6). It can be learned from step 
           Regarding claim 8, Wang discloses the method of claim 7, wherein determining the distance of the face comprises: calculating a first midpoint between the location of a left eye and the location of a right eye (see claim 1, Wang and Knorr, also Wang discloses page 4, paragraphs, [0047-0048] in step 202: Obtain first location information of a first symmetrical midpoint of the first pair of symmetrical facial feature points according to first location information of each facial feature point included in the first pair of symmetrical facial feature points. Still using the foregoing example as an example, the first pair of symmetrical facial feature points are two inner eye corners. Coordinates of the two inner eye corners are separately C' (x.sub.1, y.sub.1) and D' (x.sub.2, y.sub.2), and a first symmetrical midpoint of the first pair of symmetrical facial feature points is a midpoint of a line segment C'D' formed by points C' (x.sub.1, y.sub.1) and D' (x.sub.2, y.sub.2). As shown in FIG. 2B, the midpoint is tagged as A' (x.sub.6, y.sub.6), a coordinate location of A' (x.sub.6, y.sub.6) may be obtained by using a 
           calculating a second midpoint between the location of a left portion of the mouth and the location of a right portion of the mouth (see page 4, paragraph, [0052] for example, the second pair of symmetrical facial feature points are two mouth corners. Coordinates of the two mouth corners are separately E' (x.sub.3, y.sub.3) and F' (x.sub.4, y.sub.4), and a second symmetrical midpoint of the second pair of symmetrical facial feature points is a midpoint of a line segment E'F' formed by points E' (x.sub.3, y.sub.3) and F' (x.sub.4, y.sub.4). As shown in FIG. 2B, the midpoint is tagged as B', a coordinate location of B' (x.sub.7, y.sub.7) is obtained by using a midpoint calculation formula. Specific calculation is shown in the following formulas (5) and (6));
           calculating a third midpoint between the location of the left eye and the location of the left portion of the mouth (see page 3, paragraphs, [0042-0043] first, a face in the to-be-determined face image is detected by using a face detection technology, and then the first pair of symmetrical facial feature points, that is, the two inner eye corners, the second pair of symmetrical facial feature points, that is, the two mouth corners, and the remaining first facial feature point, that is, the nasal tip are detected in the face by using a facial feature point detection technology. Certainly, after the preset facial feature points are detected completely, the detected facial feature points may be tagged. Referring to FIG. 2B, FIG. 2B is a diagram of tagging feature points in a to-be-determined face image according to this embodiment (where the feature points in the figure not only include detected facial feature points, but also include a symmetrical midpoints formed by detected symmetrical facial feature points and another point, and are described in the following content). As shown in FIG. 2B, a detected preset first pair of 
           calculating a fourth midpoint between the location of the right eye and the location of the right portion of the mouth (see page 5, paragraphs, [0069-0070] calculate a first vertical distance from the first facial feature point (e.g., the point at the tip of the nose) to a third line segment (e.g., the segment A'B') and a length of the third line segment (e.g., the segment A'B') according to the first location information of the first symmetrical midpoint (e.g., the mid-point between the inner corners of the eyes), the first location information of the second symmetrical midpoint (e.g., the mid-point between the outer corners of the mouth), and the first location information of the first facial feature point (e.g., the tip of the nose). It can be learned from step 202 that, the first location information of the first symmetrical midpoint is A' (x.sub.6, y.sub.6). It can be learned from step 203 that, the first location information of the second symmetrical midpoint is B' (x.sub.7, y.sub.7). It can be learned from step 201 that, the first location information of the first facial feature point is N' (x.sub.5, y.sub.5). The third line segment is a line segment A'B' formed by the first symmetrical midpoint A' (x.sub.6, y.sub.6) and the second symmetrical midpoint B' (x.sub.7, y.sub.7), and the first vertical distance from the first facial feature point to the third line segment is calculated by using the following method: first, a straight line passing through the point A' and the point B' is tagged as a straight line c, a general straight-line equation of the straight line c is calculated according to the first location information of the point A' and the point B', and then a first vertical distance from the first facial feature point N' to the straight 
           and determining the distance of the face as a proportion of the distances from the first point to each of the first and second midpoints or as a proportion of the distances from the first point to each of the third and fourth midpoints (see page 12, paragraphs, [0155-0156] in some embodiments, the method to establish the correspondence table includes: obtaining a full frontal image of a three-dimensional test human face; obtaining respective images of the three-dimensional test human face at a plurality of evenly spaced facial pitch angles; calculate a base distance (e.g., distance AB) between a midpoint (e.g., A) of inner corners of a pair of eyes (e.g., C, D) on the three-dimensional test human face represented in the full frontal image and a midpoint (B) of outer corners of a mouth (e.g., E and F) on the three-dimensional test human face represented in the full frontal image; for the respective image of the three-dimensional test human face at each of the plurality of evenly spaced facial pitch angles: calculating a respective first test distance (e.g., test distance A''B'') between a midpoint (e.g., A'') of the inner corners of the pair of eyes (e.g., C'' and D'') on the three-dimensional test human face represented in the respective image and a midpoint (e.g., B'') of the outer corners of the mouth (e.g., E'' and F'') on the three-dimensional test human face represented in the respective image; obtaining a respective first test ratio (e.g., A''B''/AB) of the respective first test distance and the base distance; adding the respective first test ratio into the pre-established correspondence table as a respective look-up ratio corresponding to said each facial pitch angle of the plurality of evenly spaced facial pitch angles. In some embodiments, the method includes: for the respective image of the three-dimensional test human face at each of the plurality of evenly spaced facial pitch angles: calculating a respective second test distance (e.g., distance A''N'') between a tip of a nose (e.g., 
           Regarding claim 10, Wang discloses the method of claim 1, wherein the determining comprises: receiving one or more images of a user while the user is in contact with the sensing device; determining a scalar quantity based on the one or more images of the user; and determining the position of the face in the received image based at least in part on the scalar quantity (see claims above, also pages 11-12, paragraphs, [0153-0156] in some embodiments, calculating the one or more predefined key values based on the respective coordinates of the predefined set of facial feature points of the human face in the first image includes: determining a point of projection (e.g., M') from the first single facial point (e.g., N') to a line connecting a first mid-point (e.g., A') of the first pair of symmetrical facial feature points (e.g., C' and D') and a second mid-point (e.g., B') of the second pair of symmetrical facial feature points (e.g., E' and F'); calculating a first distance (e.g., distance A'M') between the point of projection and the first mid-point of the first pair of symmetrical facial feature points; calculating a second distance (e.g., distance B'M') between the point of projection and the second mid-point of the second pair of symmetrical facial feature points; calculating a first ratio (e.g., A'M'/B'M') between the first 
           Regarding claim 12, Wang discloses the sensing device of claim 11, wherein the first facial feature is a nose and the remaining points correspond to locations of a mouth or eyes (see page 3, paragraph, [0039] the preset multiple facial feature points are selected from points that are easily recognized in a face, and a preset facial feature point is located on a contour of a facial organ, and may be a turning point of the contour of the facial organ. For example, a preset feature point may be an inner eye corner, an outer eye corner, a mouth corner, the tail of a brow, the head of a brow, or a nasal tip, both the inner eye corner and the outer eye corner are turning points of a contour of an eye, the mouth corner is a turning point of a contour of a mouth, the tail of the brow and the head of the brow are turning points of a contour of an eyebrow, and the nasal tip is a turning point of a contour of a nose. Some feature points of the preset multiple feature points have a left-right symmetry. For example, two inner eye corners, two outer eye corners, two tails of brows, two heads of the brows, and two mouth corners in a face all have a left-right symmetry. In some embodiments, in order to identify the symmetric feature points in the image, the image is preprocessed to obtain images of multiple regions at different resolution levels. For 
           With regard to claims 11, 13-14 and 16-19 the arguments analogous to those presented above for claims 1, 2, 3, 4, 5, 6, 7, 8, 10 and 12, are respectively applicable to claims 11, 13-14 and 16-19.  
Allowable Subject Matter
Claims 9, 15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                             Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


                                                       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SEYED H AZARIAN/Primary Examiner, Art Unit 2667 
March 16, 2021